Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 16, 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 20. (Cancelled).
Response to Arguments
Applicant’s arguments, see pages 7-13, filed December 16, 2021, with respect to claims 1-3, 6, 7, 10-14, 17, and 18 have been fully considered and are persuasive. The rejections are withdrawn. 

Allowable Subject Matter
Claims 1-3, 6, 7, 10-14, 17, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner agrees with Applicant’s December 16, 2021 arguments pages 7 to 13. In particular, Applicant’s consolidation of dependent claims 5, 15, and 16 into their respective independent claims renders claims 1 and 12 allowable over the previous Examiner’s rejection under Hanawa (US 20110052833 A1). The Examiner’s updated search notes Zhao; Jun et al. (US 6616767 B2, US 20030051665 A1; [0160]; US 6189482 B1; US 5968379 A; US 5983906 A; and US 6051286 A) teach only a nickel plated showerhead but does not teach or suggest, alone or in combination, at least the newly added claim limitations for independent claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See above statements for pertinence for US 6616767 B2, US 20030051665 A1; [0160]; US 6189482 B1; US 5968379 A; US 5983906 A; and US 6051286 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716